Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT dated as of June 4, 2010, by
and between PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina corporation
(the “Corporation”), and, THOMAS E. SKAINS, (the “Officer”).
W I T N E S S E T H:
     WHEREAS, the Corporation and Officer entered into an Employment Agreement
as of December 1, 1999; and
     WHEREAS, the parties wish to amend the Employment Agreement to reflect
changes in the Internal Revenue Code that affect the taxation of certain amounts
or benefits payable or distributable under the Employment Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereby agree as follows:
     1. A new Section 9 shall be added as follows:
     9. Code Section 409A.
     (a) Delay of Certain Payments. Notwithstanding anything in this Agreement
to the contrary, if any amount or benefit that the Company determines would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986 (the “Code”) would otherwise be payable or
distributable under this Agreement by reason of the Officer’s termination of
employment, then to the extent necessary to comply with Code Section 409A:
     (i) if the payment or distribution is payable in a lump sum, the Officer’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Officer’s death or the
seventh month following the Officer’s termination of employment; and
     (ii) if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six (6) month period immediately following the Officer’s termination of
employment will be accumulated and the Officer’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Officer’s death or the seventh month following the Officer’s termination of
employment and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.
     (b) Expense Reimbursements. To the extent any expense reimbursement or
in-kind benefit to which the Officer is or may be entitled to receive under this
Agreement constitutes non-exempt “deferred compensation” for purposes of
Section 409A of the

 



--------------------------------------------------------------------------------



 



Code, then (i) such reimbursement shall be paid to the Officer as soon as
administratively practicable after the Officer submits a valid claim for
reimbursement, but in no event later than the last day of the Officer’s taxable
year following the taxable year in which the expense was incurred, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year of the Officer shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable year
of the Officer, and (iii) the Officer’s right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
     2. Previous Sections 9, 10 and 11 shall be renumbered Sections 10, 11 and
12.
     3. Except as expressly modified herein, all terms and provisions of the
Employment Agreement remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first hereinabove written.

                          CORPORATION:
 
                ATTEST:       Piedmont Natural Gas Company, Inc.
 
               
/s/ J. T. Mayo
 
               
Secretary
               
 
      By:   /s/ Frank B. Holding, Jr.
 
   
 
          Frank B. Holding, Jr.    
 
          Compensation Committee Chair    
 
                        OFFICER:
 
               
 
      By:   /s/ Thomas E. Skains
 
   
 
          Thomas E. Skains             Address:

- 2 -